Citation Nr: 1601959	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-40 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a kidney disability, including as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations by the Department of Veterans Affairs (VA) Regional Office (RO) in little Rock, Arkansas.  Jurisdiction subsequently transferred to the Muskogee, Oklahoma RO.

In March 2013, the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In May 2014 and March 2015, the Board remanded the Veteran's claim for further evidentiary development.  The Veteran's claims file has been returned to the Board for further appellate proceedings.

In December 2015, the Veteran submitted additional evidence directly to the Board; he also submitted a waiver of local consideration of that evidence.  This waiver and the additional evidence are contained in the claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

In March 2015, the Board remanded the Veteran's claim of service connection for a kidney disability, including as secondary to service-connected diabetes mellitus, type II, for a clarifying opinion, as the June 2014 VA opinion was unclear whether the Veteran had a kidney disability and recently submitted evidence was not considered.  The Board's March 2015 remand directives requested a physician provide an opinion as to whether the Veteran has a current kidney disability, and if so, is it related to his service or is caused or aggravated by his service-connected diabetes mellitus, type II.  Additionally, the physician was directed to consider and comment on evidence submitted by the Veteran and a recent January 2014 VA treatment record.

In response, a June 2015 VA opinion was provided by the same examiner who rendered the June 2014 VA opinion.  The VA physician's assistant mirrored her June 2014 VA opinion.  Furthermore, the Veteran has submitted additional evidence, to include an examination and opinion, from Dumitru Rotaru, M.D., a private nephrologist, which indicated that the Veteran has a current kidney disease that is possibly related to his diabetes mellitus.  See Dumitru Rotaru, M.D., statement dated September 2015.  The Board finds that a VA examination and opinion from a VA physician is necessary to adjudicate the claim.  

On remand, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since May 2015.  After obtaining any necessary authorization from the Veteran, request all treatment records from Dumitru Rotaru, M.D. and the Cooper Clinic pertaining to the Veteran.  Any documents obtained should be associated with the claims file.  
2.  Afford the Veteran a kidney examination by a VA board-certified nephrologist, if available, or another qualified physician to determine the nature and etiology of any kidney disability found.

For any kidney disability found, indicate whether it is at least as likely as not (50 percent probability or greater) that it had its clinical onset in service or is otherwise related to active duty.

If not, is it at least as likely as not (50 percent probability or greater) that a kidney disability, was caused or aggravated by his service-connected diabetes mellitus, type II.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinion, the physician must acknowledge and comment on Dumitru Rotaru M.D.'s September 2015 examination and opinion; any significant findings of record, including but not limited to the abnormal eGFR shown in the records; and the abnormal microalbumin levels shown in the January 2014 laboratory report.  See also Cooper Clinic, P.A. treatment records dated September 2014.  

The physician must provide a rationale for each opinion given.  The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the physician rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



